Citation Nr: 1747028	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  13-28 571A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a disability manifested by chest pain.

2.  Entitlement to service connection for a skin disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served in the United States Marine Corps from June 1987 to June 1991; served in the Air National Guard of North Carolina and as a reserve of the United States Air Force from July 1992 to October 1994; and, served in the United States Army from October 1994 to October 2010.

These matters came to the Board of Veterans' Appeals (Board) from an August 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a Board hearing in November 2015; the transcript is of record.

These matters were remanded in January 2016.


FINDINGS OF FACT

1.  Costochondritis manifested during active service.

2.  Eczema manifested during active service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for costochondritis have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for entitlement to service connection for eczema have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and 
(3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  An award of service connection based solely on continuity of symptomatology only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b). 

The second and third Caluza elements may also be satisfied under 38 C.F.R. § 3.303(b), by the submission of (a) evidence that a condition was "noted" during service or during an applicable presumption period; (b) evidence showing post-service continuity of symptomatology; and (c) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1998).

Additionally, for veterans who have served 90 days or more on or after December 31, 1946, certain chronic diseases, such as cardiovascular renal disease, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307(a), 3.309(a). 

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established.  This baseline is to be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  The rating activity is to determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  Id.

In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it pertains to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  
See 38 C.F.R. § 3.159(a)(2) ("Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Disability manifested by chest pain

A June 1998 service examination reflects complaints of palpitations/pounding heart.  6/21/2010 Legacy Content Manager Documents (LCMD), STR-Medical (#2) at 27.  A May 2001 service record reflects costochondritis, left chest wall.  6/21/2010 LCMD, STR-Medical (#3) at 84.  A January 2009 service record reflects complaints of left sided chest, muscular, and a cardiac disability was ruled out.  6/21/2010 LCMD, STR-Medical (#4) at 25.  A May 2009 CT reflects a normal chest.  6/21/2010 LCMD, STR-Medical (#5) at 25.  A June 2009 service record reflects atypical chest pain.  6/21/2010 LCMD, STR-Medical (#4) at 3.  An ECG showed sinus bradycardia, left atrial enlargement.  Id. at 8.  An April 2010 Cardiac Catheterization Report was normal.  Id. at 104.  The April 2010 separation physical reflects a notation of atypical chest pain.  6/21/2010 LCMD, STR-Medical (#5) at 86.

An October 2009 treatment record reflects a presenting complaint of chest pain - suspect musculoskeletal and the discharge diagnosis was atypical chest pain, status post lap chole.  03/19/2016 VBMS, Medical Treatment Record-Non-Government Facility at 12.  

In April 2010, the Veteran sought treatment for atypical chest pain.  03/15/2016 VBMS, Medical Treatment Record-Non-Government Facility at 7.  A Cardiolite GXT showed an inferior reversible ischemia with LVEF of 70 percent.  Id. at 9.  He underwent cardiac catheterization, which was normal.  Id. at 10.

In December 2010, the Veteran underwent a VA examination.  12/13/2010 LCMD, VA Examination (#2) at 2.  He reported daily intermittent "fluttering" chest pain and occasionally burning chest pain lasting hours.  He denied gastrointestinal symptoms.  There is no specific diagnosis related to the reported complaints contained in the report.

An October 2013 private treatment record reflects an assessment of chest pain, unspecified.  The examiner noted that the Veteran has been struggling with this problem for a long time and has had numerous cardiac work-ups which always were good.  The examiner noted that the Veteran had a left shoulder injury while deployed and even though this injury has healed, he likely has residual neuropathy, which may be responsible for his persistent chest pains.  10/03/2013 VBMS, Medical Treatment Record-Non-Government Facility.

The Board notes that service connection is in effect for left shoulder impingement status post-surgical repair, rated 10 percent disabling.

At the Board hearing, the Veteran testified that he suffers from chest pain which began in service.  11/20/2015 VBMS, Hearing Testimony at 2.  

In March 2016, the Veteran underwent a VA examination.  He reported that during service he developed chest pain.  His current chest pain is sharp, occurs just to the left of the sternum at the 5th rib.  The pain lasts about 10 minutes and happens 6-12 times per month.  It is most characteristic of costochondritis.  The examiner stated that there is not a definitive test for costochondritis and it is a diagnosis of exclusion, after all other causes of chest pain have been eliminated by testing - as is the case in this Veteran.  He has some mild residual tenderness at the 5th costochondral junction.  The examiner stated that costochondritis is not associated with heart problems.  He has had an extensive workup with normal heart cath, normal chest CT, normal exercise stress test, normal nuclear perfusion testing.  His chest pain has not resolved after cholecystectomy or after treatment for ulcers and hiatal hernia.  He takes no medication for the chest pain and it resolves spontaneously.  The examiner opined that costochondritis is at least as likely as not due to service.  The examiner stated that the onset of this chest pain or costochondritis was in 2009 during active military service.  While the examiner opined that his chest pain/costochondritis is not due or aggravated by his service-connected left shoulder disability, it is not necessary to assess the condition on a secondary basis, as the examiner opined that his costochondritis is directly due to symptoms experienced during service.  The examiner explained that there is no known cause of costochondritis and often it is a transient disorder which resolves but sometimes it can persist and cause recurrent symptoms such as in this Veteran.  

While the evidence of record does not support a finding that the Veteran has a cardiac disability that is due to service, the evidence does establish that the Veteran has a disability manifested by chest pain, specifically costochondritis.  Based on the in-service complaints of chest pain and in-service diagnosis of costochondritis, and the opinion of the March 2016 VA examiner that the Veteran currently has a persistent and recurrent disability of costochondritis that began during active service, the Board finds that all of the elements of service connection are met and service connection is warranted for costochondritis.  

Skin disability

A January 2003 service record reflects eczema on the feet.  06/21/2010 LCMD, STR-Medical (#2) at 78.  An August 2003 service record reflects dermatitis or eczema, not otherwise specified, both feet.  06/21/2010 LCMD, STR-Medical (#3) at 55.  A January 2004 service treatment record reflects possible eczema on the feet prior to deployment to Iraq.  06/21/2010 LCMD, STR-Medical (#2) at 70.  The April 2010 separation examination reflects eczema.  06/21/2010 LCMD, STR-Medical (#5) at 86.  

In December 2010, the Veteran underwent a VA examination.  12/13/2010 LCMD, VA Examination (#2) at 1.  He reported an itchy rash on his thigh and foot prior to deployment in 2003.  He reportedly had been treated for eczema.  Post-service he has had intermittent flares involving the bilateral thighs, left calf, and right foot.  While the examiner diagnosed eczema, no specific objective findings were recorded with regard to this condition; rather, there was a finding that the condition was asymptomatic.  

The Veteran testified that he experiences a skin condition affecting the calf, shins, and thighs every two months.  11/20/2015 VBMS, Hearing Testimony at 9.  

In March 2016, the Veteran underwent a VA examination.  He reported that he gets intermittent patches of rashes on his trunk, arms or legs which are pink and slightly itchy lasting for about two days.  The examiner noted that service treatment records show a diagnosis of eczema in 2010 and the Veteran reported that he recalls it starting several years earlier prior to a 2003 deployment.  He is not aware of anything that provokes it or makes it better.  He provided a photo of a recent typical rash which is on his side which is approximately 6 centimeters in diameter, round pink area.  There were no rashes present at the time of the examination.  The examiner opined that his skin disability is at least as likely as not due to service.  The examiner noted that while the Veteran did not have a skin rash currently he describes an intermittent rash which was diagnosed as eczema in service.  

While the March 2016 VA examination does not reflect objective findings of a skin disability, to include eczema, the Board is cognizant of Ardison v. Brown, 6 Vet. App. 405, 408 (1994), which stands for the proposition that if a Veteran's condition is subject to active and inactive stages, an examination should be conducted during the active stage.  While the Veteran's eczema was not active at the time of the March 2016 VA examination, the Veteran showed the examiner a picture of a recent rash.  Based on the examiner's review of service treatment records and the examination, a positive opinion was proffered that the Veteran currently suffers from eczema which is the same condition diagnosed during active service.  Thus, the Board finds that all of the elements of service connection have been met and service connection is warranted for eczema.  


ORDER

Entitlement to service connection for costochondritis is granted.

Entitlement to service connection for eczema is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


